UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: AssetMark Funds II Address of Principal Business Office 2300 Contra Costa Boulevard, Suite 600 (No. & Street, City, State, Zip Code): Pleasant Hill, CA 94523-3967 Telephone Number (including area code): 800-664-5345 Name and address of agent for The Corporation Trust Company service of process: Corporation Trust Center 1209 Orange Street Wilmington, DE 19801 With copies of Notices Michael P. O’Hare, Esquire and Communications to: Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Carrie E. Hansen 2300 Contra Costa Boulevard, Suite 600 Pleasant Hill, CA 94523-3967 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the undersigned trustee and officers of the registrant have caused this notification of registration to be duly signed on behalf of the registrant in the city of Pleasant Hill and the state of California on the 22nd day of October, 2010. AssetMark Funds II (REGISTRANT) By: /s/Carrie E. Hansen Carrie E. Hansen, President and Trustee /s/Starr E. Frohlich Starr E. Frohlich, Vice President and Treasurer Attest:/s/Christine Villas-Chernak Christine Villas-Chernak, Secretary
